ORDER
The Disciplinary Review Board having filed with the Court its decisions in DRB 06-097 and DRB 06-117, concluding on the records certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that A. KENNETH WEINER, a/k/a A.K. WEINER, formerly of EAST BRUNSWICK, who was admitted to the bar of this State in 1970, and who has been suspended from the practice of law since July 23, 2004, pursuant to Orders of the Court filed on July 23, 2004, May 4, 2005, and May 11, 2006, should be disbarred for multiple violations of RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3(lack of diligence), RPC 1.4(a) and (b) (failure to keep client reasonably informed about the status of matter and to promptly comply with reasonable requests for information), RPC 1.6(unauthorized breach of confidentiality), RPC 1.8(a) (conflict of interest), RPC 1.8(f) (accepting compensation from third party without protecting client), RPC 1.16(d) (failure to turn over file and return unearned fee at termination of representation), RPC 4.1(a) (making false statement of material fact to third person) RPC 8.1(b) (failing to cooperation in a disciplinary investigation), and RPC 8.4(c) (conduct involving fraud, deceit, or misrepresentation), RPC 8.4(d) (conduct prejudicial to the administration of justice);
And A. KENNETH WEINER, a/k/a A.K. WEINER, having failed to appear on the Order to Show Cause issued in this matter;
And good cause appearing;
It is ORDERED that A. KENNETH WEINER, a/k/a A.K. WEINER, be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
*342ORDERED that A. KENNETH WEINER, a/k/a A.K. WEINER, be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.